In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1238V
                                     Filed: January 3, 2017
                                         UNPUBLISHED

****************************
PAUL R. RODGERS,                        *
                                        *
                    Petitioner,         *        Joint Stipulation on Damages;
v.                                      *        Influenza (“Flu”) Vaccine; Guillain-
                                        *        Barré Syndrome (“GBS”); Special
SECRETARY OF HEALTH                     *        Processing Unit (“SPU”)
AND HUMAN SERVICES,                     *
                                        *
                    Respondent.         *
                                        *
****************************
William E. Cochran, Jr., Black McLaren, et al., PC, Memphis, TN, for petitioner.
Amy Paula Kokot, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On October 23, 2015, Paul R. Rodgers (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-
Barré Syndrome (“GBS”) as a result of an influenza (“flu”) vaccine he received on
October 9, 2014. Petition at 1; Stipulation, filed January 3, 2017, at ¶ 2, 4. Petitioner
further alleges that he suffered the residual effects of his injury for more than six
months. Petition at 4-5; Stipulation at ¶ 4. “Respondent denies that the flu vaccine
administered on or about October 9, 2014, is the cause of petitioner’s alleged GBS
and/or any other injury or his current condition.” Stipulation at ¶ 6.

       Nevertheless, on January 3, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        a. A lump sum of $237,255.14, which amount represents compensation for
           first year life care expenses ($37,255.14) and pain and suffering
           ($200,000.00) in the form of a check payable to petitioner; and

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the attached joint stipulation, paid to the life insurance
           company from which the annuity will be purchased.

     Stipulation at ¶ 8. These amounts represent compensation for all items of
damages that would be available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2